DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 11/8/2021.  As directed by the amendment, claims 11, 17, 25 and 36-38 have been amended, claims 16, 29, 31, 34 and 39 have been cancelled, and claims 41-45 have been added. As such, claims 11-15, 17-28, 30, 32, 33, 35-38 and 40-45 are pending in the instant application.
The title of the specification has been amended to be more specific; the objection to the specification is withdrawn.
Claim 11 has been amended to address a minor informality; the objection to the claims is withdrawn.
The filing of the eTerminal Disclaimer has obviated the outstanding double patenting rejections in light of the amendments to the claims; the double patenting rejections are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 2/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 8,297,285, 10,500,362, 10,512,744, 10,556,080, and 10,974,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 11-15, 17-28, 30, 32, 33, 35-38 and 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment brings into independent claims 11 and 36 modified limitations from claim 25 (the limitations are more narrow than previously presented). Calvet teaches conduit walls of varying thickness and without anti-crush ribs that preserve a minimum flow through the conduit even during compression of the conduit; therefore, Calvet does not educate Gunaratnam to include walls without anti-crush ribs and with thicknesses as claimed that are structured and configured to collapse, in use, under the weight of the patient’s head to substantially prevent the flow of air, along at least selected sections. Furthermore, while conduits that fully collapse/substantially prevent the flow of air were known in the art at the time of invention, they are taught to be made of such thin material/construction so as to not be self-supporting/not having sufficient strength to maintain an open state without being pressurized (see e.g. Wood (US 6,595,215 B2; col. 7, lines 53-59) or Fukunaga et al. (US 2003/0075176 A1; para [0023]), and self-supporting tubes arranged in a system similar to that claimed were not taught to be structured and configured to be fully/completely collapsible: Rudolph (US 5,538,000) discusses the flow through said tubes only being “greatly restricted” (col. 5, lines 30-44), not “substantially prevented,” and Rudolph teaches that even this partially-collapsed state was undesirable, and thus Rudolph is not considered to educate e.g. Gunaratnam regarding the flow being “substantially prevented” by intentional tube configuration/ structure. Accordingly, claims 11 and 36 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 12-15, 17-28, 30, 32, 33, 35, 37, 38 and 40-45 depend from claim 11 or 36 and are considered patentable by virtue of their dependence from claim 11 or 36.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785